Filed:   January 31, 2002

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                           Nos. 00-2269(L)
                             (CA-99-1851)



Daniel Adams, et al.,

                                               Plaintiffs - Appellees,

           versus


City of Norfolk, Virginia,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed December 6, 2001, as

follows:

     On page 15, first full paragraph, line 6 -- the phrase

“(emphasis added)” is added after “(4th Cir. 1998)”.

                                          For the Court - By Direction




                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DANIEL ADAMS; ROBERT C.
ADKISSON; THOMAS W. ADLER;
MATTHEW ALBRIGHT; KANYIA J.
ANDERSON; BRADLEY D. ANTONS;
LONNIE E. ARTIS; JAMES S. BAILIE;
JOHN BANKS; JAMES R. BARKER;
KAREN MARIE BARNES; CHARLENE A.
BEAHM; JAMES T. BLOUNT; WILLIAM
BRADY; LARRY D. BRENEMAN;
FREDERICK M. BROCCOLO; MICHAEL
B. CARDEN; WILLIAM R. CARMAN;
WILLIAM H. CARROLL; MARC W.
CHADWICK; DAVID CHERESKIN;
ROBERT E. CHERRY; RICHARD
CHILDRESS; MARK COLE; STEVEN R.
                                     No. 00-2269
COMEAU; WILLIAM H. CONGER, JR.;
SCOTT CONDON; STEPHEN G.
CONNALLY; PAUL G. COOK; WILLIAM
T. CORBETT; TIM COSTELLO; ROBERT
L. COWAN; RICHARD M. COX, JR.;
FREDDIE D. CREEF; JOHN F.
CULPEPPER, JR.; WILLIAM W. DAILEY,
JR.; RANDY A. D'ARCY; JAMES W.
DAVIS; JONATHON C. DAVIS; MICHAEL
LEE DAVIS; ERNEST E. DELP; BRETT
G. DERR; BRANDON JAMES DOMMEL;
DAVID DUBINSKY; TIMOTHY EDIC;
RAYMOND ELLIS; DAVID J. FANNON,
JR.; EDWARD FERRO; STANLEY F.
FLAVIN; CHARLES J. FLEETWOOD;
CHESTER M. FLEMMING; FLOYD J.
FORD; DAVID FRANCISCO; JOHN
FRANCZEK; ROY FRUGARD; KYLE R.
GAVIN; PHELIPE P. GILES; ANDRE H.
GLAUBKE; ROBERT GLAUBKE;
CHARLES E. GORE; RICHARD Q.
GRAULICH; STEVEN M. GREEN;
JONATHON A. GUFFEY; DONNA GUINN,
Administratrix of the Estate of
William A. Guinn, Jr., Deceased;
SCOTT HAMILTON; JOHN HARRINGTON;
DAVID W. HARRIS; JOHN K. HELMS;
BILLY M. HENSON, JR.; STEVEN W.
HENSON; MICHAEL T. HICKS; RICARDO
HICKS; DENNIS HODGE; JAMES
HOPKINS; ROBERT L. INKS; STEVE
JIANNINE; DANIEL H. JOHNSON; MARK
L. JOHNSON; RICKY D. JOHNSON; SAM
MARVIN JONES, III; JOHN DAVID
JUDD; FRANK JURCZAK; WILLIAM T.
KARAS; FREDERICK W. KINZEL; KELLY
R. KIRK; STEVEN R. KLEMSTINE; JOHN
E. KOENIG; GERARD J. LAING, JR.;
TODD A. LANDRETH; ROBERT J.
LEMOYNE; KEVIN R. LAUGHLIN;
RAYMOND W. LEE, JR.; CHRISTOPHER
M. LEONARD; BRIAN D. LEWIS;
STEVEN K. LINDBLAD; ARLIE R.
LIVERMAN, JR.; JEFFREY B. LOGAN;
BLANE J. LORSON; JOHN LOUSHE;
SHANE J. LYLE; JOHN E. MARTIN;
STEPHEN MASSENBURG; ROBERT M.
MATTHEWS, JR.; SCOTT R. MCCLAIN;
DAVID C. MCGHINNIS; WILLIAM R.
MCCULLIN, III; CAROL M. MEADS;
RICK L. MERCER; JAMES A. MIKELL;

                2
GAIL MONTGOMERY; WILLIAM H.
MOREY; BRIAN U. MORROW; JOHN W.
MORTON; THEODORE A. MUNDEN;
ROYCE I. MUNKEL; GRANT C.
MURRAY; SCOTT NASH; BRIAN P.
NICHOLS; ANTHONY NORTY; FRANK S.
OLDAKER; TODD O'NEAL; WAYNE E.
OPORTO; RICHARD S. ORLETSKY;
ROBERT W. ORLETSKY; CLARENCE P.
OSBORN; PAUL J. PARKS; JACK
PATTERSON; EVE-MARIE PAXTON;
FRED H. PEEDIN, SR.; W. MARSHALL
PERRY, JR.; LAWRENCE M. PHILLIPS;
NORMAN POOL; CLIFFORD F. POPLIN;
JEFFREY F. POPLIN; HARVEY J.
PORTER, III; MICHAEL W. PORTER;
MICHAEL J. PREZIOTTI, JR.; GARY W.
RAFTER; WILLIAM C. RANEY, JR.;
DAVID C. RANNIGAN; JOHN RAWLINGS,
JR.; RICKY JOSEPH RICKMAN; BRETT J.
ROESKE; CHRISTOPHER ROGERS;
MICHAEL L. ROSE; JAMES R. ROUSE;
FRANK RUSSO; WILLIAM L. SABOURIN;
PAUL EDWARD SAVAGE, JR.; MICHAEL
T. SCOTT; PAUL R. SCOTT; RITCHIE
V. SCOTT, JR.; DAVID M. SEITZ;
REGINALD SHIRLEY; RICHARD P.
SIMONTON; JOSEPH D. SONIAK; JAMES
L. SPRUILL; RODGER SPRUILL; ROBERT
SPURLOCK; MICHAEL D. STAATS;
JAMES D. STANEK; LARRY D.
STEADMAN; CRAIG D. STEELE;
RICHARD STUDEBAKER; MICHAEL L.
TALLEY; KENNETH R. TANCREDI;
DAVID C. TAYLOR; DANIEL K.
THOMAS; PHILLIP R. THOMPSON;

                 3
CARL THROCKMORTON; ROLAND G.
TOFFTON; WILLIAM TULL; JOHN A.
UTEGG; ELIJAH VAUGHN; TIMOTHY L.
VAUSE; ALVIN C. WALKER; JOSEPH
M. WALLOWER; WILLIAM P.
WALRAVEN; DEREK WARREN; JOHN
WEAVER; DOUGLAS A. WHITE; CECIL
C. WHITEHEAD, JR.; CHARLES T.
WILKINSON; SHAWN R. WILKINSON;
JAMIE R. WILKS; GARRY WINDLEY;
CHARLES C. WOOD; MALCOLM
WOOLDRIDGE; PAUL A. WOTRING,
SR.; RICHARD ZAWISLAK; JOSEPH S.
ZENTKOVICH; JEFFREY A. ZIEGLER;
JASON BLOW; ROGER T. BURRIS;
CLIFTON CHISUM; TRACY W.
CARROLL; CHARLES R. CLARK;
ROBERT B. HAGWOOD; CARNELL
MARSH; RODNEY M. MILLS; TROY
RAMSEY; TIMOTHY SMITH; LAWRENCE
WALLACE; KENNETH D. ALLIGOOD;
CHRISTOPHER SCOTT ANSELL; WILLIAM
R. ANSELL, JR.; WILLIAM M. AVANT,
SR.; GEORGE MICHAEL BARNER;
PETER W. BATES; BRADFORD TROY
BREWER; BRIAN CLEVELAND; DONALD
N. CLIFTON, JR.; RICKY T. COLEMAN;
JERRY H. COWARD, II; DOUG
DEATON; GREGORY S. DEYOUNG;
PAUL D. FETTER; WAYNE B.
HANBURY; CAROLYN M. HENDERSON;
DAVID L. HUGHES; LIONELL LAMB;
JETER GUY LAWSON; GREGORY A.
MIESSE; HAROLD E. MOLOHON, JR.;

                4
GREGORY THOMAS MOORE;
ALEXANDER J. MOORMAN, JR.;
TIMOTHY L. PAYNE, SR.; DAVID ALAN
SLADE; CAREY R. SPELLER; HARRELL
F. STORY; GARY W. SUMNER; ROY E.
SYKES; DONALD TEASLEY, JR.; DEAN
C. THEMIDES; MICHAEL WALKER;
MARK D. WILLIS,
Plaintiffs-Appellants,

and
JAMES A. BATTERSBY; CHRISTOPHER
SCOTT DAVIS; MARTIN T. GROSS;
RUDOLPH V. JAMES; JERRY NOAH;
JAMES A. REYNOLDS; LONNIE R.
STEADMAN; RONALD W. SPRUILL;
NORMAN D. WINFREE, JR.,
Plaintiffs,

v.

CITY OF NORFOLK, VIRGINIA,
Defendant-Appellee.

                 5
DANIEL ADAMS; ROBERT C.
ADKISSON; THOMAS W. ADLER;
MATTHEW ALBRIGHT; KANYIA J.
ANDERSON; BRADLEY D. ANTONS;
LONNIE E. ARTIS; JAMES S. BAILIE;
JOHN BANKS; JAMES R. BARKER;
KAREN MARIE BARNES; CHARLENE A.
BEAHM; JAMES T. BLOUNT; WILLIAM
BRADY; LARRY D. BRENEMAN;
FREDERICK M. BROCCOLO; MICHAEL
B. CARDEN; WILLIAM R. CARMAN;
WILLIAM H. CARROLL; MARC W.
CHADWICK; DAVID CHERESKIN;
ROBERT E. CHERRY; RICHARD
CHILDRESS; MARK COLE; STEVEN R.
                                     No. 00-2315
COMEAU; WILLIAM H. CONGER, JR.;
SCOTT CONDON; STEPHEN G.
CONNALLY; PAUL G. COOK; WILLIAM
T. CORBETT; TIM COSTELLO; ROBERT
L. COWAN; RICHARD M. COX, JR.;
FREDDIE D. CREEF; JOHN F.
CULPEPPER, JR.; WILLIAM W. DAILEY,
JR.; RANDY A. D'ARCY; JAMES W.
DAVIS; JONATHON C. DAVIS; MICHAEL
LEE DAVIS; ERNEST E. DELP; BRETT
G. DERR; BRANDON JAMES DOMMEL;
DAVID DUBINSKY; TIMOTHY EDIC;
RAYMOND ELLIS; DAVID J. FANNON,
JR.; EDWARD FERRO; STANLEY F.
FLAVIN; CHARLES J. FLEETWOOD;

                 6
CHESTER M. FLEMMING; FLOYD J.
FORD; DAVID FRANCISCO; JOHN
FRANCZEK; ROY FRUGARD; KYLE R.
GAVIN; PHELIPE P. GILES; ANDRE H.
GLAUBKE; ROBERT GLAUBKE;
CHARLES E. GORE; RICHARD Q.
GRAULICH; STEVEN M. GREEN;
JONATHON A. GUFFEY; DONNA GUINN,
Administratrix of the Estate of
William A. Guinn, Jr., Deceased;
SCOTT HAMILTON; JOHN HARRINGTON;
DAVID W. HARRIS; JOHN K. HELMS;
BILLY M. HENSON, JR.; STEVEN W.
HENSON; MICHAEL T. HICKS; RICARDO
HICKS; DENNIS HODGE; JAMES
HOPKINS; ROBERT L. INKS; STEVE
JIANNINE; DANIEL H. JOHNSON; MARK
L. JOHNSON; RICKY D. JOHNSON; SAM
MARVIN JONES, III; JOHN DAVID
JUDD; FRANK JURCZAK; WILLIAM T.
KARAS; FREDERICK W. KINZEL; KELLY
R. KIRK; STEVEN R. KLEMSTINE; JOHN
E. KOENIG; GERARD J. LAING, JR.;
TODD A. LANDRETH; ROBERT J.
LEMOYNE; KEVIN R. LAUGHLIN;
RAYMOND W. LEE, JR.; CHRISTOPHER
M. LEONARD; BRIAN D. LEWIS;
STEVEN K. LINDBLAD; ARLIE R.
LIVERMAN, JR.; JEFFREY B. LOGAN;
BLANE J. LORSON; JOHN LOUSHE;
SHANE J. LYLE; JOHN E. MARTIN;
STEPHEN MASSENBURG; ROBERT M.
MATTHEWS, JR.; SCOTT R. MCCLAIN;
DAVID C. MCGHINNIS; WILLIAM R.
MCCULLIN, III; CAROL M. MEADS;
RICK L. MERCER; JAMES A. MIKELL;

                7
GAIL MONTGOMERY; WILLIAM H.
MOREY; BRIAN U. MORROW; JOHN W.
MORTON; THEODORE A. MUNDEN;
ROYCE I. MUNKEL; GRANT C.
MURRAY; SCOTT NASH; BRIAN P.
NICHOLS; ANTHONY NORTY; FRANK S.
OLDAKER; TODD O'NEAL; WAYNE E.
OPORTO; RICHARD S. ORLETSKY;
ROBERT W. ORLETSKY; CLARENCE P.
OSBORN; PAUL J. PARKS; JACK
PATTERSON; EVE-MARIE PAXTON;
FRED H. PEEDIN, SR.; W. MARSHALL
PERRY, JR.; LAWRENCE M. PHILLIPS;
NORMAN POOL; CLIFFORD F. POPLIN;
JEFFREY F. POPLIN; HARVEY J.
PORTER, III; MICHAEL W. PORTER;
MICHAEL J. PREZIOTTI, JR.; GARY W.
RAFTER; WILLIAM C. RANEY, JR.;
DAVID C. RANNIGAN; JOHN RAWLINGS,
JR.; RICKY JOSEPH RICKMAN; BRETT J.
ROESKE; CHRISTOPHER ROGERS;
MICHAEL L. ROSE; JAMES R. ROUSE;
FRANK RUSSO; WILLIAM L. SABOURIN;
PAUL EDWARD SAVAGE, JR.; MICHAEL
T. SCOTT; PAUL R. SCOTT; RITCHIE
V. SCOTT, JR.; DAVID M. SEITZ;
REGINALD SHIRLEY; RICHARD P.
SIMONTON; JOSEPH D. SONIAK; JAMES
L. SPRUILL; RODGER SPRUILL; ROBERT
SPURLOCK; MICHAEL D. STAATS;
JAMES D. STANEK; LARRY D.
STEADMAN; CRAIG D. STEELE;
RICHARD STUDEBAKER; MICHAEL L.
TALLEY; KENNETH R. TANCREDI;
DAVID C. TAYLOR; DANIEL K.
THOMAS; PHILLIP R. THOMPSON;

                 8
CARL THROCKMORTON; ROLAND G.
TOFFTON; WILLIAM TULL; JOHN A.
UTEGG; ELIJAH VAUGHN; TIMOTHY L.
VAUSE; ALVIN C. WALKER; JOSEPH
M. WALLOWER; WILLIAM P.
WALRAVEN; DEREK WARREN; JOHN
WEAVER; DOUGLAS A. WHITE; CECIL
C. WHITEHEAD, JR.; CHARLES T.
WILKINSON; SHAWN R. WILKINSON;
JAMIE R. WILKS; GARRY WINDLEY;
CHARLES C. WOOD; MALCOLM
WOOLDRIDGE; PAUL A. WOTRING,
SR.; RICHARD ZAWISLAK; JOSEPH S.
ZENTKOVICH; JEFFREY A. ZIEGLER;
JASON BLOW; ROGER T. BURRIS;
CLIFTON CHISUM; TRACY W.
CARROLL; CHARLES R. CLARK;
ROBERT B. HAGWOOD; CARNELL
MARSH; RODNEY M. MILLS; TROY
RAMSEY; TIMOTHY SMITH; LAWRENCE
WALLACE; KENNETH D. ALLIGOOD;
CHRISTOPHER SCOTT ANSELL; WILLIAM
R. ANSELL, JR.; WILLIAM M. AVANT,
SR.; GEORGE MICHAEL BARNER;
PETER W. BATES; BRADFORD TROY
BREWER; BRIAN CLEVELAND; DONALD
N. CLIFTON, JR.; RICKY T. COLEMAN;
JERRY H. COWARD, II; DOUG
DEATON; GREGORY S. DEYOUNG;
PAUL D. FETTER; WAYNE B.
HANBURY; CAROLYN M. HENDERSON;
DAVID L. HUGHES; LIONELL LAMB;
JETER GUY LAWSON; GREGORY A.
MIESSE; HAROLD E. MOLOHON, JR.;

                9
GREGORY THOMAS MOORE;
ALEXANDER J. MOORMAN, JR.;
TIMOTHY L. PAYNE, SR.; DAVID ALAN
SLADE; CAREY R. SPELLER; HARRELL
F. STORY; GARY W. SUMNER; ROY E.
SYKES; DONALD TEASLEY, JR.; DEAN
C. THEMIDES; MICHAEL WALKER;
MARK D. WILLIS,
Plaintiffs-Appellees,

and
JAMES A. BATTERSBY; CHRISTOPHER
SCOTT DAVIS; MARTIN T. GROSS;
RUDOLPH V. JAMES; JERRY NOAH;
JAMES A. REYNOLDS; LONNIE R.
STEADMAN; RONALD W. SPRUILL;
NORMAN D. WINFREE, JR.,
Plaintiffs,

v.

CITY OF NORFOLK, VIRGINIA,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Robert G. Doumar, Senior District Judge.
(CA-99-1851)

Argued: October 31, 2001

Decided: December 6, 2001

Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by published opinion. Judge Luttig wrote the opinion, in
which Judge Wilkins and Judge Niemeyer joined.

                  10
COUNSEL

ARGUED: Andrew Michael Sacks, SACKS & SACKS, P.C., Nor-
folk, Virginia, for Appellants. Stanley Graves Barr, Jr., KAUFMAN
& CANOLES, P.C., Norfolk, Virginia, for Appellee. ON BRIEF:
Scott W. Kezman, Windley Hofler Walden, KAUFMAN &
CANOLES, P.C., Norfolk, Virginia; Bernard Pishko, Harold P. Juren,
CITY ATTORNEY'S OFFICE, Norfolk, Virginia, for Appellee.

_________________________________________________________________

OPINION

LUTTIG, Circuit Judge:

Appellants are certified firefighters, but they are cross-trained to
provide varying levels of emergency medical services ("EMS") as
part of their job duties at the City of Norfolk's Department of Fire and
Paramedical Services ("NFPS"). They contend that their simultaneous
service as emergency medical personnel defeats the partial exemption
from the Fair Labor Standards Act's ("FLSA") overtime requirements
for "employee[s] in fire protection services," 29 U.S.C. § 207(k), enti-
tling them to overtime pay for all hours worked each week in excess
of 40. The district court granted summary judgment in favor of the
City on appellants' claim. We affirm.

I.

Section 7(k) of the FLSA, 29 U.S.C. § 207(k), provides a partial
exemption from otherwise applicable overtime pay requirements for
an employee engaged in "fire protection services." Department of
Labor regulations define an "employee . . . in fire protection activi-
ties," 29 C.F.R. § 553.210(a), and limit the amount of work unrelated
to fire protection that such an employee may perform without the
employer forfeiting the "fire protection services" exemption. 29
C.F.R. § 553.212(a). We conclude that, because appellants are
employees engaged in fire protection activities within the meaning of
section 553.210(a), and do not perform work unrelated to their fire
protection activities in excess of the amount specified in section
553.212(a), the FLSA's overtime pay requirements are inapplicable to
them.

                  11
A.

Department of Labor regulations define an employee engaged in
"fire protection activities" as one

        (1) who is employed by an organized fire department or fire
        protection district; (2) who has been trained to the extent
        required by State statute or local ordinance; (3) who has the
        legal authority and responsibility to engage in the preven-
        tion, control or extinguishment of a fire of any type; and (4)
        who performs activities which are required for, and directly
        concerned with, the prevention, control or extinguishment of
        fires, including such incidental non-firefighting functions as
        housekeeping, equipment maintenance, lecturing, attending
        community fire drills and inspecting homes and schools for
        fire hazards.

29 C.F.R. § 553.210(a). As to the first of these regulatory require-
ments, appellants acknowledge that they are employees of NFPS, an
entity "responsible for providing fire protection, emergency medical,
and technical rescue services to the City's residents." Br. of Appel-
lants at 8. That is, appellants acknowledge that they work for a fire
department. As to the second of these requirements, the district court
found, and appellants do not deny, that they all have obtained "the
base fire-certification level of Firefighter II with the Commonwealth
of Virginia." J.A. 752. As to the third requirement, appellants do not
dispute that they are "legally required to, and ha[ve] actually engaged
in suppression, control and extinguishment of fires on behalf of the
NFPS." Br. of Appellants at 16. And as to the final requirement,
appellants admit that when they are not responding to fire emergency
calls, they participate in, among other things, fire training, fire drills
and inspections, and perform equipment maintenance, Br. of Appel-
lants at 17-18 -- activities deemed by the regulations to be "directly
concerned with" or "incidental" to firefighting. Because appellants
satisfy all four requirements of section 553.210(a), they are employ-
ees engaged in "fire protection activities" within the meaning of that
regulatory provision.

B.

Appellants contend, however, that even if they do meet the require-
ments of section 553.210(a), they are nevertheless entitled to overtime

                   12
pay under the FLSA because they exceed in hours the limitation on
work "not performed as an incident to or in conjunction with their fire
protection activities." 29 C.F.R. § 553.212(a) ("The performance of
such nonexempt work will . . . defeat . . . the section 7(k) exemp-
tion[ ] [if] it exceeds 20 percent" of an employee's workweek.). We
conclude, to the contrary, that all of appellants' tasks are exempt, as
either fire protection activities per se or as tasks performed "incident
to or in conjunction with their fire protection activities."

Appellants work in 24-hour shifts, dividing their time between fire
and EMS units. During these shifts, appellants may be tasked to fight
fires, render medical services at scenes of fire emergencies, or per-
form medical services at non-fire emergencies.

Both fire units and EMS units respond to fire emergencies. If an
EMS unit is the first on the fire scene, it may well fight the fire, leav-
ing medical services to be performed by a back-up rescue unit. J.A.
770-71. If the fire unit is first to the scene, then the EMS unit per-
forms medical services, if it is not otherwise needed. It goes without
saying that when appellants fight fires, whether on duty with a fire
unit or with an EMS unit, they are engaged in fire protection activi-
ties. It is no less obvious that the performance of medical duties at the
scene of a fire is, at the very least, "incident to or in conjunction with"
fire protection activities, and appellants do not contend otherwise.

The more difficult question is whether appellants' performance of
EMS duties at non-fire emergencies is "incident to or in conjunction
with [their] fire protection activities," and therefore also exempt. We
are satisfied that, even when performing medical services at non-fire
emergencies, appellants are still subject to the FLSA's exemption
from overtime pay requirements. First, even when appellants are
responding to non-fire emergencies, they are, of course, yet trained
firefighters. Second, while at non-fire emergencies, appellants may be
called away to fire emergencies, see Br. of Appellants at 12. Third,
when called away from a non-fire emergency, appellants must and do,
when directed, actually fight fires. J.A. 770-71. Indeed, so integrated
are appellants' firefighting and EMS duties that appellants are
required to have their firefighting tools with them when performing
services at non-fire emergencies so that they are ready to fight fires,
if called upon to do so. J.A. 770-71.

                   13
Under these circumstances, we believe that appellants' perfor-
mance of medical services even at non-fire emergencies is sufficiently
"incident to or in conjunction with their fire protection activities" as
to satisfy the requirements of section 553.212(a).

Indeed, even under the Department of Labor's interpretation of the
section 7(k) exemption for employees who perform both firefighting
and EMS duties, appellants' performance of medical duties at non-fire
emergencies would be considered "incident to or in conjunction with
their fire protection activities." The Department's Wage & Hour Divi-
sion's Opinion Letter of February 13, 1995, recites the Department's
construction of the section 207(k) exemption as follows:

        We have concluded that firefighters who are cross-trained as
        EMS employees qualify for exemption under [§ 207(k)] as
        fire protection employees where they are principally
        engaged as firefighters meeting the four tests outlined in 29
        C.F.R. § 553.210(a) . . . and where the EMS functions they
        perform meet the tests described in 29 C.F.R. § 553.215 for
        ambulance and rescue employees. Under these circum-
        stances, we would consider that ambulance and rescue activ-
        ities are incidental to the employees' fire protection duties
        within the meaning of the fourth test in 29 C.F.R.
        § 553.210(a), including any ambulance and rescue activities
        related to medical emergencies, rather than fires, crime
        scenes, riots, natural disasters, and accidents.

        In these circumstances, the time engaged in ambulance and
        rescue activities would be considered to be work performed
        as incident to or in conjunction with the employees' fire pro-
        tection activities within the meaning of 29 C.F.R.
        § 553.212(a), and would not count in the 20 percent limita-
        tion on nonexempt work.

Not only do appellants meet the criteria of section 553.210(a), as we
explained above, but they also "meet the tests described in 29 C.F.R.
§ 553.215 for ambulance and rescue employees. "* By virtue of their
_________________________________________________________________
*Section 553.215(a) provides in relevant part as follows:

                   14
EMS and fire training, they satisfy section 553.215(a)(1), and, as the
district court concluded, they are "regularly dispatched to fires, crime
scenes, riots, natural disasters, and accidents," as section
553.215(a)(2) additionally requires.

To establish dispatch "regularity," one must show "some fre-
quency," which "would seem best proved by two kinds of evidence"
-- "evidence that many fire or police dispatches include EMS teams"
and(or) "evidence that numerous EMS calls were dispatched to sec-
tion 553.215 emergencies." Roy v. County of Lexington, 141 F.3d
533, 541 (4th Cir. 1998) (emphasis added). The existence of "a regular procedure . ..
by which [EMS] workers are notified and dispatched to events relat-
ing to firefighting or law enforcement activities," id. at 542, will suf-
fice to establish that many fire and police dispatches include EMS
teams. Appellants admit in their affidavits that the City has in place
a standardized procedure (the Unit Response List) for the notification
of, and dispatch to, firefighting events. J.A. 215-40. Furthermore, the
district court correctly concluded, based on the Unit Response List,
J.A. 193-99, that rescue units are dispatched "(1) to the majority of
law enforcement calls answered by NFPS; (2) with fire apparatus to
the vast majority of accident calls; and (3) with fire apparatus to all
structure fires and hazardous materials calls." J.A. 773 (emphasis
added). Evidence "that most fire or police dispatches include EMS
teams, even if such calls only comprise a minority of EMS' total
calls" is itself sufficient to satisfy the "regularly dispatched" require-
ment. Roy, 141 F.3d at 542.
_________________________________________________________________

        Ambulance and rescue service employees of a public agency
        other than a fire protection . . . agency may be treated as employ-
        ees engaged in fire protection . . . activities of the type contem-
        plated by sections 7(k) . . . if their services are substantially
        related to firefighting . . . activities in that (1) the ambulance and
        rescue service employees have received training in the rescue of
        fire, crime, and accident victims or firefighters . . . injured in the
        performance of their respective, duties, and (2) the ambulance
        and rescue service employees are regularly dispatched to fires,
        crime scenes, riots, natural disasters and accidents.

29 C.F.R. § 553.215(a).

                    15
Finally, according to appellants' own expert, NFPS rescue units
responded to an average of 451.89 fires, law enforcement, and/or
accident calls per 21-day work period. J.A. 257. That is, on average,
rescue units respond to 21.5 calls per day (2.15 calls per day per res-
cue unit) related to fire, law enforcement, and/or accidents. Br. of
Appellee at 10. This evidence amply demonstrates that appellants are
"regularly dispatched" to fires and other accidents.

Because appellants' performance of medical services at non-fire
emergencies is "incidental or in conjunction with" fire protection
activities, it follows that their activities undertaken in support of their
EMS duties, such as EMS training and equipment maintenance, are
likewise exempt. Cf. Schmidt v. County of Prince William, 929 F.2d
986, 990 (4th Cir. 1991) (concluding that firefighting support activi-
ties and firefighting training are exempt). That appellants engage in
personal activities while awaiting calls, whether fire or medical, does
not alter our analysis. The intervals between calls are nonetheless "in-
cident to . . . fire protection," because they enable appellants to be
available and ready to respond to emergencies when they arise.

Accordingly, we conclude that all of appellants' activities, in both
fire and EMS units, are properly characterized either as "fire protec-
tion" activities per se or as activities performed "incident to or in con-
junction with" fire protection, and hence, exempt.

Appellants incorrectly believe that our decision in West v. Anne
Arundel County, 137 F.3d 752 (4th Cir. 1998), compels a different
conclusion. In West, the county sought to apply the section 7(k)
exemption to employees, who, although trained in firefighting, per-
formed only EMS duties. Id. at 761. We held that the employees there
not only did not meet the section 552.210(a) requirements, but also
that they exceeded the limit on nonexempt work set in section
553.212(a). In stark contrast to appellants, the West plaintiffs spent all
of their time in the Emergency Medical Services division, and "were
prohibited by standard operating procedure from engaging in fire sup-
pression activities." Id. (emphasis added).

CONCLUSION

The district court's summary judgment in favor of the City of Nor-
folk, that appellants are exempt under section 7(k) from the overtime

                   16
provisions of the Fair Labor Standards Act because they are "em-
ployee[s] in fire protection services," is affirmed.

AFFIRMED

                  17